DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken alone or in combination, teaches the exact combination of limitations recited in independent claim 2, especially as related to the two different power supplies for the first and second P-Type transistors. Claims 3-9 are allowed as being dependent on an allowable base claim.
Ozawa in view of Kumagai fails to teach a first and second power sources as claimed in claim 2. Comparable references like Clements (AU 2012220887) disclose the same power supply +VCC for all P-Type transistors and -VCC for all N-Type transistors; “The input terminal 34 (gate) of 07 is also connected by a resistor R2 to an output terminal (drain) of a second power driver transistor Q5. For example, the second power driver transistor may comprise an enhancement type P-channel MOSFET 05. The source of Q5 is connected to a positive supply voltage 26 (e g, +Voc). The positive supply voltage 26 can be any suitable value (e.g., +14VDC) with respect to ground. The direct current (DC) supply voltage (+Voc) is buffered or isolated from ground by capacitors C1 and C2.” And “The voltage limiting diode DI has an anode connected to the output terminal (drain) of a second pre-pre-driver transistor Q2. Here. the first pre-pre-driver transistor Q1 may comprise an enhancement type P-channel 
Clements fails to disclose two different power supply for the first P-Type transistors and different power supply for the second P-Type transistors. The other related references cited in the notice of references cited also disclose a level shifter with the single power supply connected to both the first and second level shifters P-Type transistor connection. Therefore, they fail to disclose two different power supply for the first and second P-Type transistors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627